Citation Nr: 0207074	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  97-04 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a left lung disorder 
due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Kentucky Center for Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.

The veteran's claim initially came before the Board of 
Veterans' Appeals (Board) on appeal from an August 1996 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky, which denied 
service connection for a left lung disorder due to Agent 
Orange exposure.  That decision was affirmed by the Board in 
October 1999.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In November 2000, the Court vacated and remanded the October 
1999 Board decision for further development.  The Board 
remanded the case to RO in August 2001 to comply with the 
Court's order.  The requested development has since been 
completed, and that case is once again before the Board. 
 
In January 2001, the RO granted the veteran's claim for 
nonservice-connected pension benefits, effective December 1, 
2001.  The veteran's representative submitted a letter in May 
2002 requesting an effective date of June 2001 for that 
award.  In an August 2001 statement, the veteran also appears 
to have raised the issue of entitlement to service connection 
for diabetes mellitus as a result of exposure to Agent 
Orange.  As these claims have not been procedurally developed 
for appellate review, the Board refers them back to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of these 
claims.

2.  The veteran's left lung disorder is not related to 
service, to include Agent Orange exposure therein.


CONCLUSION OF LAW

A left lung disorder was not incurred in or aggravated by 
service.  38 U.S.C.A.      §§ 1110, 5103, 5103A, 5107 (West 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001); 
66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.126(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he currently suffers from a left lung 
condition as a result of having been exposed to Agent Orange 
while serving in Vietnam.  For the reasons set forth below, 
the Board find that the preponderance of the evidence is 
against the veteran's claim for service connection for a left 
lung disorder as a result of Agent Orange exposure.

I.  Factual Background

The veteran served on active duty with the U.S. Army from 
March 1968 to March 1971, and served in the Republic of 
Vietnam during the Vietnam era.  His service medical records 
show no evidence of a chronic lung disorder in service.  The 
only mention of respiratory problems is a January 1971 
separation examination report, wherein the examiner noted the 
veteran's history of shortness of breath as well as pain or 
pressure in his chest.  However, no clinical findings of a 
lung disorder were reported. 

After being discharged from the Army, the veteran underwent a 
VA examination in November 1974.  The veteran told the 
examiner that he suffered from shortness of breath and that 
he smoked a half a pack of cigarettes a day for the prior 
seven years.  Physical examination of the lungs was entirely 
normal, with no rales, rhonchi or wheezes.  A December 1974 
chest x-ray indicates that the mediastinal structures were 
normal in shape, size, and position, and that both lungs were 
fully expanded and free of mass or infiltrate.  The 
impression was that it was a normal chest x-ray.  
Accordingly, no diagnosis pertaining to the respiratory 
system was provided. 

In July 1994, the veteran was admitted to the Emergency Room 
at the Regional Medical Center for a three day history of 
chest pain with associated shortness of breath.  The veteran 
reported a twenty year history of smoking 11/2 packs of 
cigarettes a day.  Radiographs revealed no significant 
abnormalities except for a calcified granuloma in the left 
chest.  It was noted that a review of the veteran's previous 
chest X-rays dating back to 1979 revealed the granuloma to be 
rather stable.  The veteran underwent a left heart 
catheterization, a selective coronary angiography, and a left 
ventriculogram.  The diagnoses included granuloma, old, left 
lung.

The veteran was seen at the Jeannie Stuart Medical Center 
(JSMC) in April and December 1991 for bronchitis and an upper 
respiratory infection, and was seen again in August 1994 for 
complaints of coughing and difficulty breathing.  X-ray taken 
in August 1994 disclosed a 4-centimeter mass in the left lung 
which had the appearance of a bronchogenic carcinoma.  The 
treating physician, M.H.M., M.D., concluded with diagnoses of 
mass in the base of the left lung, mild bronchitis and mild 
bronchospasm.  As a result, the veteran was admitted to JSMC 
in September 1994 where F.M.V. M.D., performed a thoracotomy 
and resection of the nodule.  A biopsy report described the 
lesion as a benign fibrous nodule. 

In letters dated from October 1994 to February 1995, Dr. 
M.H.M. stated that he had been following the veteran for 
status post thoracotomy and chronic obstructive pulmonary 
disease (COPD), but offered no opinion concerning the 
possible etiology of these conditions.  In a January 1995 
note, when the veteran was seen following his thoracotomy, he 
reported, in pertinent part, that the veteran was recently 
seen by him in the hospital for exposure to Agent Orange and 
was going through a workup for this.  In a February 1995 
letter, Dr. F.M.V. opined that most of the veteran's problems 
"[a]ppear to be related to an exposure to agent orange in 
VietNam which is being evaluated by the Veterans 
Administration Hospital at this time."  However, he also 
reported that "[f]or an accurate description of any problems 
related to this, about which I do not have detailed 
information, I would refer you to the Veterans Administration 
Hospital."

In June 1996, the veteran was provided a VA compensation 
examination to identify any disabilities possibly related to 
Agent Orange exposure.  The pertinent diagnosis at that time 
was status post resection of most of the left lung for tumor 
of unknown type.  The examining physician commented that 
medical records from that procedure were not available for 
her review, and, as such, she was unable to determine whether 
the resected tumor was a consequence of Agent Orange.  She 
explained that the veteran's lung condition could be due to 
inhalation exposure, but was likely related to tobacco use up 
until 1994.

The veteran testified before a hearing officer at the RO in 
January 1998, as well as before the undersigned Member of the 
Board in March 1998 concerning his left lung disorder.  At 
his RO hearing, the veteran stated that he first experienced 
shortness of breath in 1994 when the tumor was discovered in 
his left lung.  According to the veteran, a physician stated 
at that time that the tumor was not related to smoking.  The 
veteran also pointed to Dr. F.M.V.'s opinion as conclusive 
proof that his tumor was caused by Agent Orange exposure.  At 
his Board hearing, the veteran testified that he had been 
exposed to significant amounts of Agent Orange while serving 
in Vietnam.  He claimed that Agent Orange had contaminated 
most of the water which was used for bathing and drinking.  

Based on the medical opinions provided by Dr. F.M.V. and the 
VA examiner, the Board requested an expert medical opinion 
through the VA Veterans Health Administration (VHA) as to the 
likelihood that any of the veteran's current lung problems 
were related to Agent Orange exposure during his military 
service, as opposed to his history of cigarette smoking.  In 
a July 1999 opinion, a VA pulmonary diseases specialist 
stated that there was no recognized relationship between 
Agent Orange exposure and chronic bronchitis or COPD.  
However, there was an extremely well documented relationship 
between these conditions and cigarette smoking.  He therefore 
attributed both of these condition to the veteran's history 
of cigarette smoking.  The physician also determined that the 
veteran's tumor was not related to Agent Orange exposure.  
His explained that Agent Orange was not known to cause acute 
lung inflammations, and that the veteran's chest X-rays at 
the time of his separation from service were unremarkable.  
The physician stated that the veteran apparently lived in the 
Fresno area after his military service, and that infection 
due to Coccidioides immitis was endemic in that area and 
commonly resulted in the type of lesion found in the veteran.  
In conclusion, he said he did not believe the veteran's 
pulmonary problems were related to his Agent Orange exposure. 

Pursuant to the Court's order, the Board remanded the case to 
the RO in August 2001 for additional development due, in 
part, to the enactment of the Veterans Claims Assistance Act 
of 2000.  See VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107).  The Board instructed the RO to ensure that all 
notification and development action required by the VCAA were 
complete, to obtain any outstanding VA and private medical 
records pertaining to his left lung disorder, and to schedule 
the veteran for a VA examination to determine the likelihood 
that his left lung disorder began in service.  

As a result, the veteran underwent a VA compensation 
examination in February 2002 to determine the etiology of his 
left lung disorder.  The examiner noted the veteran's medical 
history concerning his left lung condition and indicated that 
he had reviewed the claims file.   Upon physical examination, 
the lungs were clear to auscultation, and there was no 
evidence of any wheezing or rhonchi.  The examiner noted the 
following history before concluding that the veteran's tumor 
was unlikely related to Agent Orange:

The patient has a benign pseudotumor that was 
removed in 1994.  In a chest x-ray of 1978, that 
evidently was not revealing of a tumor, however, 
this is a reported incident.  In 1994, he had a 
tumor that was noticed and removed.  This was a 
benign pseudotumor.  The cause of this is unknown.  
There is no evidence of malignancy.  This more than 
likely arose between 1978 and 1994.  This is not an 
infectious cause nor is it a malignancy.  Whether 
this condition began while in the Military is hard 
to delineate.  Having a negative chest x-ray in 
1978, by report[,] does not preclude that theory.  
It is likely that this is just a benign pseudotumor 
that coincidentally was noted in 1994.  He does 
have exposure to Agent Orange, but it is unlikely 
that this is the cause of his benign pseudotumor.

(Emphasis added).  The Board notes that although skin and 
serology testing was requested and does not appear to have 
been accomplished, as requested by the Board's August 2001 
remand, this examiner clearly stated that from his review of 
the record, there was no infectious cause of the veteran's 
pseudotumor.  Presumably such testing was not done by the 
examiner as on review of the records and examination of the 
veteran, the examiner found no infectious cause for the 
veteran's tumor.  Further, no examiner has opined that an 
infectious agent that the veteran contracted in service 
caused the benign tumor in question.  

Additional medical records were submitted following the 
Board's remand.  Although in an undated VA note which was 
apparently dictated and transcribed in May 1999, the veteran 
reported that he had been diagnosed as having been infected 
with Agent Orange with esophageal erosion that he believed 
was related to that chemical agent, the available records 
contain no such diagnosis or opinion.  In fact, none of these 
records contain a medical opinion concerning the etiology of 
the veteran's left lung disorder.  Most are merely copies of 
records already in the claims file or pertain to unrelated 
medical conditions.  Therefore, a discussion of these records 
is not needed. 

II.  Legal Analysis

A.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act, which 
contains notice and duty-to-assist provisions.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).  In August 2001, VA also 
issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.   

Under these provisions, VA has a duty to notify the veteran 
of the evidence needed to substantiate his claim.  VA also 
has a duty to assist the veteran in obtaining relevant 
evidence if a reasonable possibility exists that such 
assistance would aid in substantiating the claims.  If VA is 
unable to obtain records identified by the veteran, the 
claimant must be notified of the identity of the records that 
were not obtained, explain the efforts to obtain the records, 
and describe any further action to be taken to obtain the 
records.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. §§ 5103 and 5103A (West 1991 & Supp. 
2001).  

After reviewing the claims file, the Board finds that there 
has been compliance with the assistance provisions of the 
VCAA.  It appears from the record that all pertinent medical 
records have been obtained and associated with the claims 
file.  In connection with this claim, moreover, the veteran 
was examined by VA in July 1996 and February 2002.  A VHA 
opinion was also provided.  In addition to the medical 
evidence, the veteran was afforded the opportunity to testify 
at two personal hearings.  

The Board further concludes that the discussions in the 
Statement of the Case, issued in September 1996, and 
Supplemental Statements of the Case, issued in August 1997, 
January 1998, and May 2002, have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefits sought.  The RO also 
notified the veteran of the relevant provisions of the VCAA 
in a letter dated September 2001.  As such, compliance with 
VA's notification and duty-to-assist requirements has been 
accomplished, and additional development would serve no 
useful purpose.  The Board therefore finds that disposition 
of the veteran's claims at the present time is appropriate.

B.  Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In addition to these regulations, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and has a disease 
listed in 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to an herbicide agent, such 
as Agent Orange, unless there is affirmative evidence to 
establish that he or she was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a 
veteran was exposed to Agent Orange during active military, 
naval, or air service, the following diseases shall be 
service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lungs, bronchus, 
larynx, or trachea), and soft-tissue sarcomas.  38 C.F.R. § 
3.309(e).  

The Board notes that 38 C.F.R. § 3.309(e) was recently 
amended, adding Type II diabetes mellitus to the list of 
diseases for which presumptive service-connection can be 
established.  The change was effective July 9, 2001.  See 66 
Fed. Reg. 23166, 23169 (May 8, 2001).  However, the Board 
finds that this change is not applicable or material to the 
appellant's claim, and that further action by the RO as to 
this change is not required in this appeal.

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  38 U.S.C.A. § 1116 (West 1991); 
38 C.F.R. § 3.307(a)(6).  Second, the veteran must be 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 
(1997).  If a disorder is not listed in 38 C.F.R. § 3.309(e), 
the presumption of service connection related to Agent Orange 
is not available, and the presumption of exposure to 
herbicides is also precluded.  McCartt v. West, 12 Vet. App. 
164 (1999).  

The Secretary of Veterans Affairs (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 67 Fed. Reg. 42600-
42608 (June 24, 2002).

Recently, the Secretary published a list of conditions for 
which a presumption of service connection based on exposure 
to herbicides used in Vietnam during the Vietnam era is not 
warranted.  See Notice, 67 Fed. Reg. 42600-42608 (June 24, 
2002).  That list of conditions includes respiratory 
disorders other than respiratory cancers.  The authority for 
such a finding stemmed from a provision in the Agent Orange 
Act of 1991, which permitted the Secretary to enter into an 
agreement with the National Academy of Sciences (NAS) and to 
review and summarize the scientific evidence concerning the 
association between exposure to herbicides used in Vietnam 
during the Vietnam era, and each disease suspected to be 
associated with such exposure.  The NAS conducted studies, 
and on the basis of all available evidence, the Secretary 
concluded that the credible evidence against an association 
between respiratory disorders other than respiratory cancers, 
and herbicide exposure outweighs the credible evidence for 
such an association, and he has determined that a positive 
association did not exist.  Id.

However, even if an appellant is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).

C.  Analysis

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a left lung 
disorder claimed as a result of Agent Orange exposure.  The 
record reflects that the veteran served in the Republic of 
Vietnam during the Vietnam era, and there is competent 
medical evidence demonstrating that he currently suffers from 
several respiratory disorders, including bronchitis, COPD and 
has had a nodule on his left lung removed.  However, none of 
these disorders are among the diseases for which the 
Secretary of Veterans Affairs, under the Authority of the 
Agent Orange Act of 1991, has determined are associated with 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam Era.  See 61 Fed. Reg. 57587 (1996); 38 C.F.R. 
§§ 3.307(d), 3.309(e).  The Board emphasizes that the 
veteran's resected nodule was not shown to be cancerous.  
Consequently, service connection on a presumptive basis as a 
result of Agent Orange exposure is not warranted. 

Service connection, therefore, can only be established with 
proof of actual direct causation (i.e., a medical opinion 
indicating that the veteran's lung disorder is related to his 
period of service, to include any Agent Orange exposure 
therein).  The Board has carefully considered Dr. M.H.M.'s 
comment in a January 1995 note that the veteran was being 
worked up for Agent Orange exposure.  However, none of the 
clinical records dated contemporaneously with that statement 
indicate that the veteran was found to have any disability 
due to Agent Orange exposure to include any of the claimed 
respiratory or lung disorders.  It does not appear that Dr. 
M.H.M. actually diagnosed any lung disorder secondary to 
Agent Orange exposure at the time of the January 1995 visit 
or thereafter.  Further, the Board has considered Dr. 
F.M.V.'s February 1995 opinion which suggests that the 
veteran's lung disorder was caused by Agent Orange exposure.  
This opinion, however, does not appear to be based on a 
review of the veteran's claims file.  In Swann v. Brown, 5 
Vet. App. 177, 180 (1993), the Court held that, without a 
review of the claims file, an opinion as to etiology of an 
underlying condition can be no better than the facts alleged 
by the veteran.  As such, this opinion relating the veteran's 
lung disorder to Agent Orange exposure has little probative 
value.  See Black v. Brown, 5 Vet. App. 177, 180 (1993); see 
also Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (rejecting 
a medical opinion as "immaterial" where there was no 
indication that the physician reviewed the claimant's service 
medical records or any other relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis).  Further, he provided no medical 
rationale or support for his opinion.  In fact he provided no 
explanation at all as to how he arrived at such a conclusion 
except to note the veteran was actually being followed at a 
VA medical facility for problems purportedly associated with 
Agent Orange exposure.  In the letter, he indicated that he 
had no detailed information about any problems associated 
with the veteran's exposure to Agent Orange.  Thus, the Board 
accords very little weight to this examiner's opinion with 
regard to the etiology of the veteran's lung disorders and 
their relationship to the veteran's military service.

In contrast, a VA pulmonary specialist in July 1999 did 
review the medical evidence of record, including service 
medical records, and found no relationship between any of the 
veteran's lung conditions (bronchitis, COPD and tumor) and 
his exposure to Agent Orange.  A VA examiner in February 2002 
came to a similar conclusion after reviewing the claims file, 
indicating it was unlikely that the veteran's tumor was 
related to Agent Orange.  As each of these opinions was 
rendered following a review of the record, the Board affords 
them greater probative value than the opinion provided by Dr. 
F.M.V.  Under these circumstances, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a left lung disorder as a result 
of exposure to Agent Orange. 

The Board notes that the VHA opinion of July 1999 indicated 
that the veteran lived in the Fresno area after service, and 
that infection due to Coccidioides immitis was endemic in 
that area and commonly resulted in the type of lesion found 
in the veteran.  However, a VA examiner in February 2002 
opined that the veteran's tumor did not have an infectious 
cause.  In any event, the central issue in this case is 
whether the veteran's lung condition is related to service.  
The evidence shows it is not.  Thus, determining the exact 
post-service etiology of the veteran's left lung condition is 
not essential in adjudicating the veteran's claim.  

Although the veteran believes that his respiratory problems 
were caused by exposure to Agent Orange, as a layperson 
without medical expertise or training, his statements are 
insufficient to prove his claim.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu,  2 Vet. App. at 494-95 
(laypersons are not competent to render medical opinions); 
see also 66 Fed. Reg. 45,620, 45, 630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(a)(2) (competency is an 
adjudicative determination).  As such, the veteran's 
statements are of limited probative value, especially in 
light of the medical evidence which fails to support his 
theory of service connection. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a left lung disorder as a result of exposure 
to Agent Orange.  Accordingly, there is not an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies.  VCAA, Pub. L. No. 
106-475, 114 Stat. 2096, 2098-2099 (2000); see also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) (holding that 
the VCAA did not alter the benefit-of-the doubt doctrine).  
Thus, the appeal is denied.


ORDER

The claim for service connection for a left lung disorder as 
a result of exposure to Agent Orange is denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

